Citation Nr: 0322127	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for right ulnar neuropathy, 
and a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




REMAND

On December 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the service department and 
attempt to secure all service personnel 
records, to include any records 
pertaining to a proposed service medical 
discharge board.  

2.  Contact the National Personnel 
Records Center and request that it 
provide all medical records pertaining to 
the appellant's postservice inpatient 
hospitalization at Naval Hospital 
Beaufort, South Carolina in October 1949.

3.  After completion of the foregoing, 
the veteran should be scheduled for a VA 
respiratory examination to determine the 
nature and etiology of any current 
respiratory disorder, to include any 
condition of the lungs and throat.  The 
claims folder must be provided to and 
reviewed by the examiner prior to the 
examination.  Instruct the physician as 
follows:

4.  The Board requires an opinion 
addressing the etiology of any currently 
diagnosed respiratory disorder.  The 
veteran served from March 1940 to June 
1945.  His service medical records are 
generally unavailable, however, available 
records do show treatment in February and 
March 1941 for a respiratory disorder.  
(Copies of these records are contained in 
the claims folder.)  Postservice records 
dated in October 1949, note a history of 
several in-service attacks of pneumonia 
while stationed in the Aleutian Islands 
in 1944.  That post-service record is 
contained in the claims folder, as are 
private post-service treatment records, 
medical statements, and lay statements.  

Following the examination of the veteran 
and careful review of the claims folder 
the examiner must opine whether it is at 
least as likely as not that any currently 
diagnosed respiratory disorder is related 
to service?  The examiner's answer should 
be explained in full.

5.  The veteran should also be scheduled 
for a VA neurological examination to 
determine the nature and etiology of his 
right ulnar neuropathy.  The claims 
folder must be provided to and reviewed 
by the examiner prior to the examination.  
Instruct the physician as follows:

The Board requires an opinion addressing 
the etiology of the veteran's right ulnar 
neuropathy.  The veteran served from 
March 1940 to June 1945.  His service 
medical records are generally 
unavailable, however, an October 1949 
postservice record notes a history of 
dropping objects.  This record should be 
reviewed, together all other medical 
evidence contained in the claims file to 
include the records of Glen R. Scott, 
D.O., John F. Pilch, M.D., and Jeffrey T. 
Watson, M.D.  The examiner should then 
opine whether it is at least as likely as 
not that right ulnar neuropathy developed 
in service or is otherwise related to 
service?  The examiner's answer should be 
explained in full.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.







		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





